Certain identified information has been excluded from the exhibit because such
information both (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

Approved by Compensation Committee Aug. 4, 2020
Ratified by Board Aug. 5, 2020

Exhibit 10.2

BROADMARK REALTY CAPITAL INC.

2020 ANNUAL CASH BONUS PROGRAM

Threshold, Target, and Maximum, Performance Measures and Weightings

Bonus Opportunity

Adjusted Core EPs

Other Financial Metrics

Individual Performance

Broadmark Position

Name

Base Salary

Bonus Threshold as a % of Base Salary

Bonus Threshold

Bonus Target as a % of Base Salary

Bonus Target $

Bonus Maximum as a % of Base Salary

Bonus Maximum $

% of Target

Value

% of Target

Value

% of Target

Value

Chief Executive Officer

Jeffrey Pyatt

$400,000

62.5%

$250,000

125%

$500,000

200%

$800,000

50%

$250,000

25%

$125,000

25%

$125,000

Chief Operating Officer

Linda Koa

$225,000

50%

$112,500

100%

$225,000

150%

$337,500

50%

$112,500

25%

$56,250

25%

$56,250

Chief Financial Officer

David Schneider

$350,000

50%

$175,000

100%

$350,000

150%

$525,000

50%

$175,000

25%

$87,500

25%

$87,500

Chief Credit Officer

Daniel Hirsty

$200,000

50%

$100,000

100%

$200,000

150%

$300,000

50%

$100,000

25%

$50,000

25%

$50.000



Overall Design

The performance goals are divided into the following three categories, with the
following weightings:



●Adjusted Core Earnings per Share (“Adjusted Core EPS”): 50%



●Other Business Metrics: 25%, divided into the following two sub-categories:


oGrowth of manager subsidiary: 12.5%



oRemedying control deficiencies: 12.5%.


●Individual performance: 25%



The threshold, target and high levels of the cash bonus as a percentage of
annual base salary for the named executive officers (the “NEOs”) are as follows:



Threshold

Target

Maximum

CEO

62.5%

125%

200%

COO

50%

100%

150%

CFO

50%

100%

150%

CCO

50%

100%

150%



For the growth of manager subsidiary, remedying control deficiencies and
individual performance goals, there are two additional performance levels: above
threshold and above target.



Adjusted Core EPS Weighting and Goals



●50% weighting.





--------------------------------------------------------------------------------

‌

●90% of the Adjusted Core EPS goal for 2020 must be achieved before this
component of the bonus is earned.



●Performance that results in this component of the bonus being earned is
measured in increments of one percentage point from 90% to 115% of goal, with
90% being threshold, 100% being target and 115% being maximum and interpolated
steps between levels.



“Adjusted Core EPS” means Core Earnings, as defined in the quarterly and annual
Securities Exchange Commissions filings of Broadmark Realty Capital Inc. (the
“Company”), less Realized Losses on Investments.



“Realized Losses on Investments” means the Company’s realized losses on
investments, including (1) loan charge-offs net of any recoveries along with
write-downs taken on loans upon the Company taking title to the underlying real
estate and (2) losses incurred on real estate owned during the holding period
and upon sale of the real estate net of any gains on the sale of real estate
owned.



●The 2020 Adjusted Core EPS target level is [redacted]. The Compensation
Committee and the Board of Directors (the “Board”) reserve the right to adjust
the Adjusted Core EPS level in the event of an accretive or dilutive equity
offering or in response to unusual or infrequent items.



Other Business Metrics Weightings and Goals

●25% weighting. Other business metrics are divided into the two sub-categories
set forth below, each weighed 50% of the 25% (i.e., 12.5% of the overall bonus
program weighting). The level of achievement for each of these two
sub-categories for each NEO will be determined based on the subjective
assessment of the Compensation Committee and may take into account each NEO’s
contribution and therefore will not necessary be the same for each NEO.



oGrowth of Manager Subsidiary: 12.5%. Continued focus on growth efforts,
including [redacted].



oRemedying Control Deficiencies: 12.5%. Material progress in remedying any
material control deficiencies in the context of the Company’s SOX
implementation. [redacted].



Individual Performance Weighting and Goals

●25% weighting.

●The level of achievement for each NEO will be determined based on the
subjective assessment of the Compensation Committee, and may include, without
limitation, a values based assessment that is qualitative and based upon how
each individual executes his or her role in accordance with the Company’s
mission, purpose, values and goals, and may also include the following:

●CEO: [redacted].



●COO: [redacted] .



●CFO: [redacted].



●CCO: [redacted].



Specific Achievement and Earnings Levels



2



--------------------------------------------------------------------------------

‌

The specific achievement and related earnings levels for each of the performance
metrics are shown in the Excel spreadsheet appended as Exhibit A.



Other Requirements



●To be eligible for an annual cash bonus for a given performance year, the NEO
must be employed by the Company on the date the bonus is paid, except however,
that if after the end of the performance year and before the date the bonus is
paid and while the NEO is employed by the Company, the NEO dies, becomes subject
to a “Disability” (as defined in the Company’s 2019 Stock Incentive Plan) or a
“Change in Control” (as defined in the Company’s 2019 Stock Incentive Plan)
occurs, the NEO will receive the bonus.



●The annual cash bonus will be paid promptly following the availability of
audited financial statements for the performance year, but in any event, not
later than March 15 following the performance year.



●The right to receive and to retain an annual cash bonus will be subject to any
compensation recovery policy of the Company, regardless of whether the
compensation recovery policy is adopted after the bonus is earned or paid.



●The Compensation Committee and the Board retain the discretionary authority to
interpret and administer the cash bonus program, and any determination by the
Compensation Committee or the Board pursuant to such discretionary authority
will be final and binding on all parties.





3



--------------------------------------------------------------------------------

‌

Exhibit A



Specific Achievement and Earnings Levels -- Excel Spreadsheet



[redacted]



--------------------------------------------------------------------------------